              Case 2:12-cr-00322-JAM Document 288 Filed 06/19/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   MICHAEL D. ANDERSON
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO. 2:12-CR-00322 JAM
12                                                               2:14-CR-00083 JAM
                                  Plaintiff,
13                                                      STIPULATION REGARDING EXCLUDABLE
                            v.                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
14                                                      FINDINGS AND ORDER
     ALEKSANDR MASLOV,
15                                                      DATE: June 30, 2020
                                 Defendant.             TIME: 9:15 a.m.
16                                                      COURT: Hon. John A. Mendez
17

18          This case is set for status conference on June 30, 2020. On April 17, 2020, this Court issued
19 General Order 617, which suspends all jury trials in the Eastern District of California scheduled to

20 commence before June 15, 2020, and allows district judges to continue all criminal matters to a date

21 after June 1, 2020. This and previous General Orders were entered to address public health concerns

22 related to COVID-19.

23          Although the General Orders address the district-wide health concern, the Supreme Court has
24 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

25 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

26 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

27 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

28 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:12-cr-00322-JAM Document 288 Filed 06/19/20 Page 2 of 4


 1 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 2 or in writing”).

 3          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 4 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 5 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 6 the ends of justice served by taking such action outweigh the best interest of the public and the

 7 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 8 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 9 ends of justice served by the granting of such continuance outweigh the best interests of the public and

10 the defendant in a speedy trial.” Id.

11          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

12 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

13 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

14 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

15 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

16 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

17 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

18 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

19 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

20          In light of the societal context created by the foregoing, this Court should consider the following

21 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

22 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

23 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

24 pretrial continuance must be “specifically limited in time”).

25                                                 STIPULATION

26          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:12-cr-00322-JAM Document 288 Filed 06/19/20 Page 3 of 4


 1 through defendant’s counsel of record, hereby stipulate as follows:

 2         1.      By previous order, this matter was set for status on June 30, 2020.

 3         2.      By this stipulation, defendant now moves to continue the status conference until

 4 September 15, 2020 at 9:15 a.m., and to exclude time between June 30, 2020, and September 15, 2020,

 5 under Local Code T4.

 6         3.      The parties agree and stipulate, and request that the Court find the following:

 7                 a)     The government has represented that the discovery associated with these cases is

 8         voluminous and complex and includes law enforcement reports and records. All of this

 9         discovery has been either produced directly to counsel and/or made available for inspection and

10         copying.

11                 b)     Counsel for defendant desires additional time review the provided discovery,

12         conduct legal research, to consult with the defendant and to otherwise prepare for trial. The

13         undersigned defense counsel was recently appointed to represent the defendant in both of the

14         above-entitled matters.

15                 c)     Counsel for defendant believes that failure to grant the above-requested

16         continuance would deny him/her the reasonable time necessary for effective preparation, taking

17         into account the exercise of due diligence.

18                 d)     The government does not object to the continuance.

19                 e)     In addition to the public health concerns cited by General Order 617, and

20         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

21         this case. This Court has continued this matter on its own motion to June 23, 2020 in compliance

22         with this Court’s General Orders related to COVID-19. ECF 281.

23                 f)     Based on the above-stated findings, the ends of justice served by continuing the

24         case as requested outweigh the interest of the public and the defendant in a trial within the

25         original date prescribed by the Speedy Trial Act.

26                 g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

27         et seq., within which trial must commence, the time period of June 30, 2020 to September 15,

28         2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:12-cr-00322-JAM Document 288 Filed 06/19/20 Page 4 of 4


 1          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 2          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 3          interest of the public and the defendant in a speedy trial.

 4          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8

 9
     Dated: June 18, 2020                                     MCGREGOR W. SCOTT
10                                                            United States Attorney
11
                                                              /s/ HEIKO P. COPPOLA
12                                                            HEIKO P. COPPOLA
                                                              Assistant United States Attorney
13

14
     Dated: June 18, 2020                                     /s/ DAVID GARLAND
15                                                            DAVID GARLAND
16                                                            Counsel for Defendant
                                                              ALEKSANDR MASLOV
17

18

19

20
                                            FINDINGS AND ORDER
21
            IT IS SO FOUND AND ORDERED this 18th day of June, 2020
22

23                                                            /s/ John A. Mendez
                                                        THE HONORABLE JOHN A. MENDEZ
24                                                      UNITED STATES DISTRICT COURT JUDGE

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
